Citation Nr: 1142515	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty (minor), to include entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 20 percent for benign prostatic hypertrophy prior to February 24, 2009, and in excess of 40 percent from February 24, 2009, forward, to include entitlement to a TDIU. 

3.  Entitlement to an effective date earlier than March 2, 2010 for the award of service connection for tinnitus, to include whether there was clear and unmistakable error (CUE) in a January 1997 rating decision that denied service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and V.I.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to March 1965, and from April 1974 to December 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the disability rating for benign prostatic hypertrophy from noncompensable to 20 percent from May 4, 2007, and denied an increased rating for left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty (minor).  In a November 2009 rating decision, the disability rating for benign prostatic hypertrophy was increased to 40 percent, effective February 24, 2009.  

The issue of entitlement to a TDIU as part of the Veteran's claims for increased ratings is also on appeal and has been characterized as indicated on the front page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009). 

The Board notes that following the August 2010 VA examinations, a supplemental statement of the case was not sent to the Veteran.  However, with regard to the left hand, the Board is granting a 40 percent rating effective from September 24, 2008.  With regard to the prostate disability, as September 24, 2008, the Board is granting a 60 percent rating.   As such, the Board finds that the Veteran is not prejudiced and it is in his best interest to proceed with these partial grants of his appeals.  

The issues of entitlement to an effective date earlier than March 2, 2010 for the award of service connection for tinnitus; entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty (minor) prior to September 24, 2008, and in excess of 40 percent from September 24, 2008, forward, to include entitlement to TDIU; and entitlement to a rating in excess of 20 percent for benign prostatic hypertrophy prior to September 24, 2008, and in excess of 60 percent from September 24, 2008, forward, to include entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As of September 24, 2008, the Veteran had severe incomplete paralysis of his left hand due to his left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty (minor).  

2.  As of September 24, 2008, the Veteran's benign prostatic hypertrophy 
resulted in the necessity to change absorbent materials more than 4 times per day.


CONCLUSIONS OF LAW

1.  As of September 24, 2008, the criteria for a 40 percent rating for left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty (minor) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.124(a), and Diagnostic Code 8515 (2011). 

2.  As of September 24, 2008, the criteria for a 60 percent rating for benign prostatic hypertrophy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.115a, 4.115b and Diagnostic Code 7527 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Here, this Board is granting increased ratings for the Veteran's disabilities for specific time periods and remanding for the issuance of a supplemental statement of the case as to remaining matters.  No benefit is being denied, thus, any defect with respect to the VCAA is nonprejudicial.


Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, staged ratings are warranted.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).


Left Hand

A review of the evidence shows that the Veteran was afforded a VA examination in November 2007.  At that time, it was noted that the Veteran had bilateral carpal tunnel syndrome which was worse on the right side.  The Veteran complained of having numbness in his ring and middle fingers of the left hand.  The numbness was present on a daily basis.  The Veteran had not undergone surgery for left carpal tunnel syndrome.  He previously had an arthroplasty of the left thumb.  The Veteran denied having left thumb pain or weakness in the left hand.  There was no effect on employment and it was noted that the Veteran was retired.  On physical examination, the Veteran reported decreases sensation to touch and pinprick in the left middle and ring fingers, when compared to other fingers.  There was no muscle atrophy and he was able to make a fist and grasp.  With regard to the left thumb, there was a scar measuring about 4 centimeters and it was healed, nontender, slightly irregular, without adherence, and there was no ankylosing.  The Veteran had trouble opposing the left thumb with the small finger.  There was a distance of about 2 centimeters and opposing the left thumb with the left ring finger there was a distance of about half to 1 centimeter.  The Veteran could oppose the left thumb with the other left fingers, likely due to the past surgery.  It was again noted that the Veteran could make a good fist and grasp.  The Veteran denied having pain with movement.  The assessment was mild left carpal tunnel syndrome and degenerative joint disease of the left thumb, status post arthroplasty.  

September 24, 2008 VA records noted that the Veteran reported that his left 4th finger and thumb were locked in the downward position.  He was unable to play the piano.  Shortly thereafter, the diagnosis was Dupuytren's contracture with tendon thickening of the 4th finger of the left hand.  He was scheduled to be seen for possible release surgery.  Two weeks later, the Veteran was evaluated.  It was noted that he had palpable nodules in the ring and small fingers.  There was painful locking and they were difficult to unlock.  He was scheduled for a tenovaginotomy.  

In An October 2008 letter, L.J.L., the Veteran's housekeeper, indicated that she had observed that the Veteran's left hand was unable to grasp objects.  He had dropped several glasses.  He was able to use his right hand.  In addition, two fingers appeared to be stuck in a curled position and the Veteran could not straighten them out.  

In August 2010, the Veteran was afforded another VA examination.  The Veteran reported that he had numbness in his ring and middle finger.  He described having difficulty distinguishing coins in his pocket because of this numbness which was constantly present.  He related that he occasionally used a brace when he went to sleep.  Physical examination revealed no muscle atrophy of the hand, but there was mild generalized weakness in his grasp.  Sensation to touch and pinprick was mildly impaired in the middle and ring gingers.  With regard to his left thumb, the Veteran stated that it hurt all of the time and that Celebrex helped a little.  Examination revealed reduction of flexion by about 40 percent.  He could not oppose the thumb with the fingers, there was a distance of about 2 inches.  He also had unrelated trigger fingers and contractures which also caused overlapping problems which the examiner could not separate from the service-connected disability.  The Veteran was unable to make a full fist or to grasp with the left hand.  The diagnoses were left carpal tunnel syndrome and left thumb degenerative joint disease, status post arthroplasty.  

In March 2011, the Veteran testified at a Travel Board hearing.  At that time, the Veteran reported that he had no movement in his hand and that his fingers and thumbs would lock.  He indicated that he had a hand brace.  His friend who also testified supported his assertions.  

The Veteran's left carpal tunnel syndrome is rated under Diagnostic Code 8515.  Diagnostic Code 8515 contemplates impairment of the median nerve and governs disabilities with manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under Diagnostic Code 8515, a 10 percent rating is appropriate for the minor hand when mild incomplete paralysis is present; for moderate incomplete paralysis of the minor hand, a 20 percent rating is warranted.  A 40 percent evaluation is assigned for severe incomplete paralysis of the minor hand.  Finally, complete paralysis of the hand at the median nerve warrants a 60 percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8515.

As of September 24, 2008, the Veteran began having locking fingers and he was unable to grasp objects and would drop them with frequency according to his own statements and lay statements, all credible.  The August 2010 examination also appears consistent with these past complaints.  At that time, it was noted that there was no muscle atrophy, but the examiner went on to indicate that the Veteran was unable to make a full fist or grasp objects.  He had reduction of flexion of the left thumb by about 40 percent.  He could not oppose the thumb and with the fingers there was a distance of about two inches.  It was noted that he had unrelated trigger fingers and contracture of the small and ring fingers and those conditions overlapped and caused difficulty and limitation in the left hand.  The examiner noted that it was difficult to separate the findings from the service-connected and nonservice-connected conditions.  

In such an instance, when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  For this reason, and resolving all questions regarding the overlapping symptoms in the Veteran's favor, the Board finds that in affording the Veteran the benefit of the doubt, he had severe incomplete paralysis of the left hand as of September 24, 2008, such that a 40 percent rating is warranted as of that time.  




Benign Prostatic Hypertrophy

In May 2007, correspondence was received in which the Veteran requested an increased rating for his benign prostatic hypertrophy.  Thereafter, the Veteran was assigned a 20 percent rating prior to February 24, 2009, and a 40 percent from February 24, 2009.

A review of the evidence shows that the Veteran was afforded a VA examination in November 2007.  The Veteran reported having urinary frequency of every 2-3 hours during the day and every 2 hours at night.  He did not have urinary incontinence, but had some dribbling at the end of urination.  The urine stream was intermediate in strength.  There was no effect on employment and it was noted that the Veteran was retired.  There was no renal failure.  His BUN and creatinine were normal.  There was no history of dialysis.  Physical examination revealed no urinary bladder distention or tenderness.  There was no penis deformity, discharge, or testicular atrophy.  The assessment was benign prostatic hypertrophy.  

September 24, 2008 VA records noted that the Veteran reported an increase in his benign prostatic hypertrophy symptoms.  He related that he was waking every 1.5 hours to urinate, had dribbling, and severe urgency.  On September 29, he indicated that he had begun wearing diapers.  He was started on medication.  

In An October 2008 letter, L.J.L., the Veteran's housekeeper indicated that she had noticed in the last several months that the Veteran had a worsening problems with making it to the bathroom to urinate.  She indicated that she had cleaned his recliner chair, the carpet, his mattress, and several rugs due to the incontinence.  In addition, she had purchased the Veteran Depends undergarments as well as bed protectors.

In an October 2008 letter, the Veteran stated that he had to wear diapers needing to change them at least six times a day.

February 24, 2009 VA records reflect that the Veteran's bladder was subject to an ultrasound which showed that it might actually have had difficulty relaxing and that there was a large pre-void volume.  The Veteran's medication dosage was changed and another medication was added.  The Veteran reported that he was urinating every hour.

In August 2010, the Veteran was afforded another VA examination.  He reported that he had urinary  leakage and incontinence.  He wore absorbent materials that had to be changed more than 4 times per day.  There was no history of urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  The bladder, penis, urethra, testicle, seminal vesicle, epididymitis, spermatic cord, and scrotum examination was normal.  There was no urinary bladder distention, no CV angle tenderness, no penile deformity, no discharge, and no testicular atrophy.  The diagnosis was benign prostatic hypertrophy.  

In March 2011, the Veteran testified at a Travel Board hearing.  At that time, he reported having urinary incontinence and stated that he had to wear diapers and was wearing one at the time of the hearing.  He related that he had to carry a bag of them and his need for such a product and increased substantially.  His friend who also testified supported his assertions.  

The Veteran is rated under Diagnostic Code 7527 which provides that the Veteran's benign prostatic hypertrophy should be rated based on voiding dysfunction or urinary tract infection, whichever is predominant.  The Veteran does not have urinary tract infections, so he is rated based on voiding dysfunction.  See 38 C.F.R. § 4.115b.  The voiding dysfunction criteria, which is found in the table for genitourinary dysfunctions, provides that the disability should be rated by using the criteria for (1) obstructive voiding; (2) urine leakage; or (3) urinary frequency.   

For urinary frequency, daytime voiding interval between 1 and 2 hours or awakening at night to void 3 to 4 times warrants a 20 percent rating.  Daytime voiding interval less than one hour or awakening to void 5 or more times per night warrants a 40 percent rating.  For voiding dysfunction, where absorbent material are required and changed less than 2 times per day, a 20 percent rating is warranted.  Where absorbent material are required and changed 2 to 4 times per day, a 40 percent rating is warranted.  Where absorbent material are required and changed more than 4 times per day, a 60 percent rating is warranted.  In order for a rating in excess of 60 percent to be warranted, the Veteran must have renal dysfunction.   

The evidence shows that as of September 24, 2008, the Veteran met the criteria for a 60 percent rating.  As of that time, he was wearing diapers that he needed to change more than 4 times per day.  Thus, a 60 percent rating is warranted as of that date.  


ORDER

As of September 24, 2008, a 40 percent rating for left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty (minor) is granted, subject to the law and regulations governing the payment of monetary benefits.  

As of September 24, 2008, a 60 percent rating for benign prostatic hypertrophy is granted, subject to the law and regulations governing the payment of monetary benefit.  


REMAND

In a September 2010 rating decision, service connection was granted for tinnitus and a 10 percent rating was assigned effective March 2, 2010.  In October 2010, the Veteran submitted a notice of disagreement as to the effective date of service connection.   He stated that the decision denying his claim for service connection for tinnitus in January 1997 was incorrect.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  



In an October 2009 statement, the Veteran's representative indicated that she was submitted evidence in support of a claim for an increased rating for a left knee disorder.  The RO has not adjudicated this claim.  Because adjudication of this claim may impact the adjudication of the Veteran's TDIU claim, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the claim for an increased rating for degenerative joint disease of the left knee must be remanded to be adjudicated along with the Veteran's TDIU claim.

As noted above, following the August 2010 VA examinations, a supplemental statement of the case was not sent to the Veteran.  On remand, this must be accomplished.

Finally, as the case must be remanded for the foregoing reasons, the Veteran should be afforded current VA examinations and efforts should be undertaken to ensure that his complete VA treatment records have been obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Implement the Board's decision granting a 40 percent rating for left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty (minor), and a 60 percent rating for benign prostatic hypertrophy, each as of September 24, 2008.

2.  After complying with the duty to notify and assist, adjudicate the Veteran's claim for an increased rating for degenerative joint disease of the left knee.  Provide the Veteran with appropriate notice of the rating decision for this claim and of his appellate rights.

3.  Send the Veteran a statement of the case as to the issue of entitlement to an effective date earlier than March 2, 2010 for the award of service connection for tinnitus, to include whether there was clear and unmistakable error (CUE) in a January 1997 rating decision that denied service connection for tinnitus.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

4.  Make arrangement to obtain the Veteran's complete treatment records from the Bay Pines VA treatment facility, dated since May 2006.

5.  Thereafter, schedule the Veteran for appropriate VA examinations to assess the severity of his left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty, and benign prostatic hypertrophy.  The claims file and a complete copy of this should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e., benign prostatic hypertrophy; left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty; degenerative joint disease of the left knee; sinusitis; carpal tunnel syndrome of the right hand; tinnitus; hearing loss; hypertension; erectile dysfunction; scar of the right ankle; and scar of the right groin) render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

6.  Review the claims file to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the claims of entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome with left thumb degenerative joint disease, status post arthroplasty (minor) prior to September 24, 2008, and in excess of 40 percent from September 24, 2008, forward, to include entitlement to TDIU; and entitlement to a rating in excess of 20 percent for benign prostatic hypertrophy prior to September 24, 2008, and in excess of 60 percent from September 24, 2008, forward, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


